DETAILED ACTION
This office action is in response to communications filed on December 2, 2020, concerning application number 16/283,386.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed December 2, 2020, have been fully considered and are persuasive.  The 35 USC § 103 Rejection of the office action mailed on September 2, 2020, has been withdrawn. 
Claim Rejections - 35 USC § 112
Amendment to the claims filed on December 2, 2020, obviate the necessity of the 112(b) or 112 second paragraph rejection raised in the office action filed on September 2, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US PG PUB 2014/0090722) in view of Huang (US 2012/0248351).
Regarding claim 1, Lange discloses a valve assembly (ann. fig. 1) for a faucet, the valve assembly (ann. fig. 1) comprising: a valve body (9) defining a longitudinal axis (ann. fig. 1); a valve cartridge (1) supported by the valve body (9), the valve cartridge (1) including a cartridge housing (1), a moveable valve member (4,5) received within the cartridge housing (1), and a longitudinally extending valve stem 

    PNG
    media_image1.png
    669
    1053
    media_image1.png
    Greyscale

LANGE – ANNOTATED FIGURE 1
Lange substantially discloses the invention as claimed, however, Lange is silent about a handle operably coupled to the valve stem so that the valve stem rotates simultaneously with the handle; a handle hub supported for rotation relative to the valve body; and the coupler engagement member coupled to the handle hub.   
Huang teaches a handle (ann. fig. 3) operably coupled to a valve stem (29) so that the valve stem (29) rotates simultaneously with the handle (ann. fig. 3)(para 0040); a handle hub (ann. fig. 3) supported 

    PNG
    media_image2.png
    499
    538
    media_image2.png
    Greyscale

HUANG – ANNOTATED FIGURE 3
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have used the valve body, cartridge, and valve stem, as disclosed by Lange, and included a handle, as taught by Huang, for the purpose of including a handle to operate the cartridge so that hot and cold water can be mixed by rotating or pivoting the handle.
Regarding claim 2,
Huang teaches the handle (ann. fig. 3) comprises a lever (71) including a longitudinally extending lever stem (ann. fig. 3), and a laterally extending grip portion (ann. fig. 3) coupled to the lever stem (ann. fig. 3).  
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have used the valve body, cartridge, and valve stem, as disclosed by Lange, and included a handle that has a lever, as taught by Huang, for the purpose of including a lever to operate the cartridge so that hot and cold water can be mixed by rotating or pivoting using a lever.
Regarding claim 3, Lange discloses the coupler base (ann. fig. 1) is rotatably supported within the cartridge housing (1), and a pivot pin (23) couples the valve stem (2) to the coupler base (ann. fig. 1).  
Regarding claim 4, Lange discloses wherein the coupler base (ann. fig. 1) and the coupler engagement member (ann. fig. 1) are formed as one piece (coupler element 3).  
Regarding claim 5, Huang teaches the handle (70) is configured to pivot the valve stem (29) about the pivot pin (292) to perform a first operation (para 0039 describes the pivoting movement) in connection with a faucet, and the handle (70) is US.121636197.06BTECH-3148-01-US15 configured to rotate (para 0040 describes the rotating movement) the valve stem (29) about the longitudinal axis to perform a second operation in connection with the faucet.  (Huang ann. fig. 3).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective date to have used the valve body, cartridge, and valve stem, as disclosed by Lange, and included a handle, as taught by Huang, for the purpose of including a handle to operate the cartridge so that hot and cold water can be mixed by rotating or pivoting the handle.
Regarding claim 6,
Regarding claim 7, Lange discloses the handle (valve stem 2 is connected and is moved by handle that is not illustrated) is configured to pivot independently of the handle hub (16).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753